Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Boecker et al. (2019/0092257) discloses “an electrical system can include a power supply configured to provide electrical power to components at a time at which the electrical system experiences an electrical fault. The electrical system can include a first battery electrically coupled in parallel to a second battery via an electrical bus, whereby the first and second batteries can provide electrical power to a first electrical load and a second electrical load”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electrical power management system for a vehicle, comprising: a control circuit configured to control whether power supplied to a load via a battery bus of the vehicle is redominately provided by a first battery or a second battery in response to a power demand of the load, wherein the power demand is predicted by the control circuit based on one or more scheduled tasks associated with operation of the vehicle: a first coupler configured to be coupled to 
chemistry; and a second coupler configured to be coupled to the second battery and to the battery bus, wherein the second coupler is responsive to the control circuit to selectively couple the second battery to the battery bus, and wherein the second battery has a second battery chemistry distinct from the first battery chemistry.

With respect to independent claim 16, the closest prior art reference Boecker et al. (2019/0092257) discloses “an electrical system can include a power supply configured to provide electrical power to components at a time at which the electrical system experiences an electrical fault. The electrical system can include a first battery electrically coupled in parallel to a second battery via an electrical bus, whereby the first and second batteries can provide electrical power to a first electrical load and a second electrical load”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, method of operating an electrical power management system for a vehicle, the method comprising: receiving data indicating an electrical condition of a battery bus of the vehicle, wherein the electrical condition indicates a power demand of a load or a type of the load, wherein the battery bus is coupled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836